Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 07/13/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

         Claims 1-9, 11-19 and 21-25 are objected to that because they do not clearly recite dependent claims into independent claims 1, 10 and 20.
         Appropriate correction is required.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 5-6, 10, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephenson (US Pub. 2008/0267538).

            Stephenson discloses in Figures 1A-1D and 3A-3D a collapsed bag cartridge comprising:
            Regarding claim 1, a clamp plate (20) comprising: two wedge-shaped forked ends (both sides 21, see Fig. 2B) to facilitate clamping a spout (13) to a container (10) in which a print liquid reservoir is disposed (Figures 2A); and 
a slot (unmarked slot that contains a number 12, see Fig. 1C) defined by the forked ends (21) to receive and retain the spout (13) (Figure 2A); and 
a back plate (unmarked back plate that contains a number 12) approximately orthogonal to the clamp plate (20) (Figure 3A). 
            Regarding claim 5, alignment features (18) to interface with corresponding alignment features (19) on the container (10) to place the spout (13) in a predetermined position relative to the container (Figures 21A-21C).
           Regarding claim 6, wherein the alignment features are protrusions to be received into slots (24) in the container (10) (Figure 2B).
           Regarding claim 10, a pliable reservoir (11);
 a container (14) in which the pliable reservoir (11) is disposed; and
 a spout (13) affixed to the pliable reservoir (11); and 
a clamp plate assembly comprising: a clamp plate (20) comprising: two wedge-shaped forked ends (both sides 21, see Fig. 2B) to facilitate clamping a spout (13) to the container (10); 
a slot (unmarked slot that contains a number 12, see Fig. 1C) defined by the forked ends (both sides 21, see Fig. 2B) to receive and retain the spout (13) (Figure 2A); and 
a back plate (unmarked back plate that contains a number 12) orthogonal to the clamp plate (20) (Figure 3A). 
         Regarding claim 16, wherein the spout (13) is disposed at a corner of the pliable reservoir (Figure 23D).
         Regarding claim 19, wherein the container (11) is constructed of corrugated fiberboard (Figure 1A-1B).

                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US Pub. 2008/0267538) in view of Winkler et al. (US Pat. 6,849,462).
     
            Stephenson discloses the basic features of claimed invention as stated above but do not disclose the clamp plate is formed of a thermoplastic polyester material; wherein a liquid disposed in the pliable reservoir is ink; and wherein a liquid disposed in the pliable reservoir is an additive manufacturing fabrication agent.
         Regarding claims 14-15, Winkler et al. disclose in Figure 5A a device comprising a liquid disposed in the pliable reservoir (421) is ink and/or an additive manufacturing fabrication agent.

         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Winkler et al. in the Stephenson’s collapsed bag cartridge for the purpose of containing ink or any agent.

          Regarding claim 9, Stephenson discloses the claimed invention except for “wherein the clamp plate is formed of a thermoplastic polyester material”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use “the clamp plate is formed of a thermoplastic polyester material”, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use “wherein the clamp plate is formed of a thermoplastic polyester material” for the purpose of easily engaging between two elements.. 
      
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,746,419; US Pub. 2008/0057573) cited in the PTO 892 form show a cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

          Claims 2-4 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a clamp plate assembly for a print liquid supply, the clamp plate assembly comprising wherein pushing the back plate engages the wedge-shaped forked ends with an angled clamp flange of the spout in the combination as claimed.
        
         Claim 7 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a clamp plate assembly for a print liquid supply, the clamp plate assembly comprising an angle of the wedge-shaped forked ends that is approximately the same as an angle of the angled clamp flange in the combination as claimed.

         Claim 8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a clamp plate assembly for a print liquid supply, the clamp plate assembly comprising an angle that is between 0.5 and 10 degrees relative to a top surface of the clamp plate in the combination as claimed.

         Claims 11-12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a bag-in-box print liquid supply comprising bag-in-box print liquid supply comprising wherein pushing the back plate engages the wedge-shaped forked ends with an angled clamp flange of the spout in the combination as claimed.

          Claim 13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a bag-in-box print liquid supply comprising bag-in-box print liquid supply comprising a back plate that provides a rigid structure along a back wall of a container to facilitate pushing the supply into a port of a printer in the combination as claimed.

           Claims 17 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a bag-in-box print liquid supply comprising bag-in-box print liquid supply comprising a container that includes slots to receive alignment protrusions of a clamp plate; and the clamp plate comprises alignment protrusions to be inserted into the slots to position the spout at a predetermined location during insertion of the pliable reservoir in the combination as claimed.

          Claims 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a bag-in-box print liquid supply comprising bag-in-box print liquid supply comprising a container that includes a foldable opening through which a pliable reservoir is inserted; and upon closing, a first flange and angled clamp flange as well as the clamp plate are enclosed in the container in the combination as claimed.

          Claims 20-25 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a method comprising steps of aligning a clamp plate, having a slot and multiple sets of inward protrusions, at an angle relative to a spout such that leading protrusions of the clamp plate align below an angled clamp flange of the spout and trailing protrusions of the clamp plate align above the angled clamp flange of the spout; sliding the clamp plate towards the spout until the leading protrusions align with notches in the angled clamp flange; rotating the clamp plate such that the leading protrusions are above the angled clamp flange; and sliding the clamp plate towards the spout until the spout is fully seated in the slot such that wedge-shaped forked ends interface with the angled clamp flange to compress a wall of a container, in which a print liquid reservoir is disposed, between an upper flange of the spout and the clamp plate to affix the spout in place relative to the container.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853